Filed 11/9/20 P. v. Scott CA1/5
       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE


 THE PEOPLE,
      Plaintiff and Respondent,
                                                       A159335
 v.
 ROYAL SCOTT, JR.,                                     (Contra Costa County
                                                       Super. Ct. No. 5-190233-7)
      Defendant and Appellant.


        A jury convicted appellant Royal Scott, Jr. of one count of
possession of a firearm by a felon (Pen. Code, § 29800, subd.
(a)(1))1 and acquitted him of other charges arising out of an
altercation with his fiancé. He contends the trial court erred by
directing the jury to two instructions already given in response to
a note sent during deliberations asking for a legal definition of
“possession” and “control” for purposes of the felon with a firearm
statute. We affirm.
                                    I. BACKGROUND
        Appellant and Jane Doe were in a relationship and lived
together in an apartment. Appellant was a painter by trade. On


       Further statutory references are to the Penal Code unless
        1

otherwise indicated.

                                                1
August 26, 2018, Doe started an argument with appellant inside
the master bedroom. Doe, who was intoxicated, was angry at
appellant because he had stayed out all night. Appellant called
the police.
      Pittsburg Police Department Officer Jesus Arellano
responded to the call. Appellant opened the door and said there
had been an altercation, but everything was fine. Officer
Arellano entered the apartment and spoke to Doe, whose right
cheek was red. She claimed that appellant had knocked her cell
phone out of her hands and had slapped her and tried to kick her.
She also claimed that appellant had retrieved a firearm from the
closet, pointed it at her, and told her to “[g]et the fuck out” before
placing it back in the closet.
      Officer Arellano located a shotgun in the master bedroom
closet, which was unloaded but in working condition. The
clothing inside the closet where the gun was found belonged to a
male, and appellant told Officer Arellano he had found the
shotgun at a vacant house he had been painting. According to
appellant, Doe was not with him at the time and he was planning
to sell the shotgun at a gun show. Appellant had previously been
convicted of a felony.
      Appellant was charged with inflicting corporal injury on a
spouse or cohabitant (§ 273.5, subd. (a)), possession of a firearm
by a felon (§ 29800, subd. (a)(1)), exhibiting a firearm (§ 417,
subd, (a)(2)(B)) and dissuading a witness (§136.1, subd. (b)(1)).
At the jury trial on these charges, Doe testified that appellant did
not strike her or point a firearm at her, and that she had made



                                  2
up the charges because she was intoxicated and angry. She
claimed that in June or July of 2018, she was helping appellant
prepare a vacant apartment for painting and discovered a
shotgun inside. She told appellant they could sell it in a
“buyback” program and wrapped it up in a drop cloth to take it
home, where she placed it inside their master bedroom closet.
      Appellant testified that on the night of the altercation, he
had just tried to leave to avoid an argument. Doe could be
difficult and controlling, particularly when she was drinking.
Appellant testified that both he and Doe kept clothes inside the
master bedroom closet and that he had nothing to do with the
gun. He denied handling it or possessing it in any way and
testified that he did not even know where it was stored. He
admitted knowing Doe had taken the gun.
      The jury acquitted appellant of all charges except the felon
with a firearm count. The court placed appellant on three years
of probation for the conviction of that count, conditioned upon the
service of 120 days jail time, which could be served at home
under the electronic home detection program.
                          II. DISCUSSION
      Appellant argues the court did not adequately respond to a
question asked by the jury during deliberations, and that he was
deprived of due process as a result. We disagree. Appellant
invited any error or forfeited the claim when his trial attorney
proposed the response ultimately given by the court, and he has
not demonstrated that his attorney provided ineffective
assistance of counsel.



                                 3
      A. Background
      The issue in dispute on the felon with a firearm count was
whether appellant was in possession of the shotgun Officer
Arellano found in the closet. “A defendant has actual possession
when the weapon is in his immediate possession or control. He
has constructive possession when the weapon, while not in his
actual possession, is nonetheless under his dominion and control,
either directly or through others.” (People v. Peña (1999) 74
Cal. App. 4th 1078, 1083–1084; see also People v. White (2014) 223
Cal. App. 4th 512, 524.)
      The People proceeded under a theory of constructive
possession. The court provided the jury with CALCRIM No.
25112 which advised the jury the prosecution was required to


      2 CALCRIM No. 2511 provided, “The defendant is charged
in Count Two with unlawfully possessing a firearm. [¶] To prove
that the defendant is guilty of this crime, the People must prove
that: [¶] 1. The defendant possessed a firearm; [¶] 2. The
defendant knew that he possessed a firearm; [¶] AND [¶] 3.
The defendant had been previously convicted of a felony. [¶] A
firearm is any device designed to be used as a weapon, from
which a projectile is expelled or discharged through a barrel by
the force of an explosion or other form of combustion. [¶] A
firearm does not need to be in working order if it was designed to
shoot and appears capable of shooting. [¶] Two or more people
may possess something at the same time. [¶] A person does not
have to actually hold or touch something to possess it. It is
enough if the person has control over it or the right to control it,
either personally or through another person. [¶] The defendant
and the People have stipulated, or agreed, that the defendant
was previously convicted of a felony. This stipulation means that
you must accept this fact as proved. [¶] Do not consider this fact
for any other purpose. Do not speculate about or discuss the
nature of the conviction.”

                                 4
prove, “[t]he defendant possessed a firearm” and “[t]he defendant
knew that he possessed a firearm.” It stated that “[t]wo or more
people may possess something at the same time” and “[a] person
does not have to actually hold or touch something to possess it. It
is enough if the person has control over it or the right to control
it, either personally or through another person.” The court also
instructed the jury with CALCRIM No. 200, which stated in part,
“Some words or phrases used during this trial have legal
meanings that are different from their meanings in everyday use.
These words and phrases will be specifically defined in these
instructions. Please be sure to listen carefully and follow the
definitions that I give you. Words and phrases not specifically
defined in these instructions are to be applied using their
ordinary, everyday meanings.”
      During deliberations, the jury submitted the following note
to the court, “Can you please provide a legal definition of the
terms ‘possession’ and ‘control’ for purposes of Count 2511 [sic]
Penal Code 29800(a)[(1).]” The court asked for input from the
attorneys and defense counsel responded, “My request is to direct
the jury to the law contained in the CALCRIM that they’re citing,
the law—the relevant law—something to the relevant law—or
please refer to CALCRIM 2511 for the relevant law as to these
issues or something.” The prosecutor agreed that would be
appropriate.
      The court responded, “So we should refer them to 2511 and
also just CALCRIM 200 without emphasizing any particular part
of 200. But there is a paragraph in 200 that talks about



                                  5
definitions and meanings.” Defense counsel confirmed, “I’m fine
with that,” and the court summarized its proposed response as,
“Please review instructions 200 and 2511.” It asked if either side
wished to be heard and defense counsel declined. The jury was so
instructed.
      B. Section 1138
      Section 1138 requires trial courts to respond to questions
through which the jury “desire[s] to be informed on any point of
law arising in the case. . . .” In discharging this obligation, trial
courts must “help the jury understand the legal principles it is
asked to apply.” (People v. Beardslee (1991) 53 Cal. 3d 68, 97.)
      While it is true that section 1138 obligates trial courts “ ‘to
clear up any instructional confusion expressed by the jury’ ”
(People v. Loza (2012) 207 Cal. App. 4th 332, 355), this does not
necessarily mean that the court always must elaborate on the
standard instructions. If the instructions given were full and
complete, the court has broad discretion to determine whether
any additional explanation is needed in formulating a response to
a jury’s question on a point of law. (People v. Williams (2015) 61
Cal. 4th 1244, 1267; People v. Iboa (2012) 207 Cal. App. 4th 111,
121; People v. Montero (2007) 155 Cal. App. 4th 1170, 1178–1180
(Montero) [court did not abuse its discretion in referring the jury
back to instructions already given in response to their request for
clarification of “control” in methamphetamine possession case].)
      C. Forfeiture or Invited Error
      Any section 1138 error was forfeited or invited by
appellant’s trial attorney. It was appellant’s attorney who



                                   6
proposed the basic contours of the response the trial court gave.
Because appellant’s attorney invited the trial court’s response to
the jury’s question, this alleged error cannot form the basis for
reversal of appellant’s conviction. (People v. Harris (2008) 43
Cal. 4th 1269, 1317 [“He has waived this argument by specifically
agreeing below to the court’s handling of the jury’s question”];
People v. Murtishaw (1989) 48 Cal. 3d 1001, 1022 [the defendant’s
attorney invited the trial court’s purported section 1138 error by
proposing the response to the jury’s question that the court gave];
People v. Thoi (1989) 213 Cal. App. 3d 689, 698 [the defense
attorney invited any section 1138 error by “actively and
vigorously lobb[ying] against further instruction,” which was the
course the trial court took in responding to the jury’s query].)
      D. The Court’s Response Satisfied section 1138
      In any event, the trial court did not err in responding to the
jury’s note by referring them back to the instructions given.
CALCRIM No. 2511 did not use the term “constructive
possession,” but it adequately advised the jury of that concept. It
informed the jury that a person does not have to hold or touch
something to possess it; thus, physical control is unnecessary.
The instruction informed the jury that control or the right to
control is sufficient. CALCRIM No. 2511 also properly instructed
the jury on the knowledge element; i.e., that appellant must have
known that he possessed the firearm.
      Appellant nonetheless argues that because the jurors
expressed confusion over the meaning of “possession” and
“control,” the court should have clarified the meaning of those



                                 7
terms in response to the jury’s note. He relies primarily on
People v. Sifuentes (2011) 195 Cal. App. 4th 1410, 1417 (Sifuentes),
disapproved on another ground in People v. Farwell (2018) 5
Cal. 5th 295, 304, in which the court noted that mere proximity to
a weapon does not supply sufficient evidence that the defendant
possessed it.
      In Sifuentes, the defendant was discovered in a motel room
lying on one bed while another man kneeled next to the other.
(Sifuentes, supra, 195 Cal.App.4th at pp. 1413–1414.) He was
convicted of possessing a firearm found under the mattress of the
bed next to the other man. (Id. at p. 1416.) The court found this
evidence was insufficient to prove constructive possession
because there was no substantial evidence the defendant had the
right to control the firearm, or even that he knew it was in the
room. (Id. at pp. 1417–1418.)
      That the facts of Sifuentes were held insufficient to prove
firearm possession does not mean the instructions given in this
case were lacking. Sifuentes did not involve instructional error at
all, and appellant does not challenge CALCRIM No. 2511 as
inadequate. CALCRIM No. 2511 “did not have to offer more than
it already did. The instruction requires the defendant to have
control. . . . Under this language, the jury could not find
defendant guilty simply due to his proximity. . . . No reasonable
juror would have believed that proximity alone equaled control.”
(Montero, supra, 155 Cal.App.4th at p. 1180.)




                                 8
      E. Ineffective Assistance of Counsel
      Appellant argues that if his trial counsel forfeited his
challenge to the court’s response or invited the error, he provided
ineffective assistance of counsel in doing so. We disagree.
      A defendant claiming ineffective assistance of counsel must
show first, that his or her attorney’s representation fell below an
objective standard of reasonableness under the prevailing
professional norms, and second, that there is a reasonable
probability, sufficient to undermine confidence in the outcome,
that the defendant would have obtained a more favorable result
absent the error. (Strickland v. Washington (1984) 466 U.S. 668,
687–688, 693–694; People v. Vines (2011) 51 Cal. 4th 830,
875–876, overruled on another ground in People v. Hardy (2018)
5 Cal. 5th 56, 104.) In determining whether an attorney’s
representation met professional norms, appellate courts generally
will defer to “ ‘reasonable tactical decisions’ ” the attorney made,
and there is a “ ‘ “strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance.”
[Citation.] [A d]efendant's burden is difficult to carry on direct
appeal. . . .’ ” (Vines, supra, 51 Cal.4th at p. 876.) Indeed,
“ ‘ “ ‘[r]eviewing courts will reverse convictions [on direct appeal]
on the ground of inadequate counsel only if the record on appeal
affirmatively discloses that counsel had no rational tactical
purpose for [his or her] act or omission.’ ” ’ ” (Ibid.)
      In this case, we can readily perceive that counsel had a
tactical purpose in asking that the court merely direct the jury
back to the CALCRIM instructions already given—he may have



                                   9
believed that it was advantageous to his client to do so. Counsel
may have thought that if the jurors were uncertain about
whether possession and control had been established under the
instructions given, it was better not to provide them with an
additional instruction that might convince them possession had
been proved beyond a reasonable doubt. Appellant has not
carried his burden of demonstrating that counsel did not have a
valid tactical reason for proposing the response he did. (People v.
Orloff (2016) 2 Cal. App. 5th 947, 955–956.)
      Even if we were to assume counsel lacked a tactical
purpose and should have proposed an additional instruction,
appellant has not demonstrated that it is reasonably probable
this would have led to a more favorable result. Although
appellant does not tell us the exact language of the supplemental
instruction he thinks his counsel should have proposed, his
reliance on the Sifuentes case suggests it would have been
something to the effect that proximity was insufficient to prove
possession. But CALCRIM No. 2511 required the prosecution to
prove that appellant controlled or had the right to control the
firearm—the jury would not have believed, under the instructions
given, that mere proximity was sufficient. (Montero, supra, 155
Cal.App.4th at p. 1180.)
                        III.   DISPOSITION
      The judgment is affirmed.




                                10
                                   NEEDHAM, Acting P.J.




We concur.




BURNS, J.




REARDON, J. *




People v. Scott / A159335

      *Judge of the Superior Court of Alameda County, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.

                              11